ACCEPTED
                                                                                             01-14-00700-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       11/12/2015 8:20:58 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK


                                  NO.Ol-14-00700-CR

THERRELL DEWAYNE FELDER,                      IN THE COURT OF APPEALS
                                                                 FILED IN
                                                                 1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                     APPELLANT                                   11/12/2015 8:20:58 AM
                                              FIRST         SUPREME        JUDICIAL
                                                                 CHRISTOPHER     A. PRINE
v.                                            DISTRICT                    Clerk



THE STATE OF TEXAS,                           HOUSTON, TEXAS
             APPELLEE


                 UNOPPOSED MOTION FOR EXTENSION
                OF TIME TO FILE STATE'S RESPONSE BRIEF

TO THE HONORABLE COURT OF APPEALS:

       Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. The appellant was convicted of FORGERY, and was sentenced on 7/18/2014.
   The trial case was styled as Siale of Texas v. Themli Dewayne Felder, in the 122nd
   Judicial District Court of Galveston County, Texas, Cause No. 14-CR-0283.
   Appellant filed timely Notice of Appeal. The Appellant's brief was filed with this
   Court on 8/12/2015.

2. The present due date for filing the State's briefis 11/12/2015.

3. This is the State's second motion for extension of time to file its brief.

4. The State requests an extension to file its brief on or before 11/30/2015.

5. The State requests this extension not for delay but because during the last thirty
   days, the undersigned attorney for the State:
                                             1
          •   Has an active daily docket while working on the appeal.

          •   Sdected a jury on November 9, 2015 in case number 15-CR-0262 in
              State v. Joshua Marshall. The defendant is charged with a first
              degree- Possession of a Controlled Substance with Intent to Deliver
              Heroin. He was found guilty on November 10, 2015. The
              punishment phase of the trial is to begin this morning.


        WHEREFORE, PREMISES CONSIDERED, the State respectfully requests
that this Court of Appeals extend the time to file the State's brief until November 30,
2015.
                                  Respectfully submitted,
                                  JACK ROADY
                                  CRIMINAL DISTRICT ATIORNEY
                                  GALVESTON COUNTY, TEXAS

                                    lsI T. PhiliP Washington
                                  T. PHll..1P WASHINGTON
                                  Assistant Criminal District Attorney
                                  600 59'h Street, Suite 1001
                                  Galveston County, Texas 77551
                                  Td.(409)766-2355, fax (409)766-2290
                                  State Bar Number: 24068406
                                  tirrell. washington@co.galvcston.tx.us




                                            2
                        CERTIFICATE OF COMPLIANCE

       The undersigned Attorney for the State certifies this brief is computer generated,

and consists of 250 words.

                                           lsI T. Philip Washington
                                          T. PHILIP WASHINGTON
                                          Assistant Criminal District Attorney
                                          Galveston County, Texas

                             CERTIFICATE OF SERVICE

       The undersigned attorney for the State certifies that a copy of the above motion

was    emailed/eFiledtoZachMaloney.AttorneyforAppellant.at

zachmaloney@gmail.com on November 12, 2015.

                                                  lsI T. Philip Washingtoll
                                                 T. PHILIP WASHINGTON
                                                 Assistant Criminal District Attorney
                                                 Galveston County, Texas


                        CERTIFICATE OF CONFERENCE

      The office of the undersigned attorney has contacted Zach Maloney, attorney for

Appellant, on November 6, 2015, and confirmed that Zach Maloney is unopposed to

the State's second motion to extend time to file State's brief.

                                                  lsI T. Philip Washington
                                                 T. PHILIP WASHINGTON
                                                 Assistant Criminal District Attorney
                                                 Galveston County, Texas




                                             3
                                                  AFFIDAVIT

         THE STATE OF TEXAS


         COUNTY OF GALVESTON


                    Before me, the undersigned authority, on November 12, 2015, appeared T.

         Philip Washington, who by me duly sworn did depose and state on oath the following:

                           "I, T. Philip Washington, Attorney for the State of Texas, have read

                    the Motion for Extension of Time to File the State's Brief, and swear that

                    the information contained therein is true and correct."




                                               T. PHILIP WASHINGTON
                                               Assistant Criminal District Attorney
                                               Galveston County, Texas



                    SWORN TO AND SUBSCRIBED before me on November 12, 2015.



   ,••"10",,,
 " • ..,.. "".,,_
                     HEATHER
                       1"\
                             GRUBEN
ll~~'r-~:' NotOIV PubliC. Stote of .1exos
! ,,\.~}.. E MV Commission Expues
                                               ~Dn.~
\:;;,';.:\::;'./      May 06, 2019             NOTARY PUBLIC in and for
  '·~IW.....·
                                               the State of Texas




                                                         4